TO BE PUBLISHED IN THE OFFICIAL REPORTS

                           OFFICE OF THE ATTORNEY GENERAL

                                 State of California

                                JOHN K. VAN DE KAMP

                                  Attorney General

                           ------------------------------

                   OPINION                :

                                          :

                      of                  :

                                           :

              JOHN K. VAN DE KAMP         :        No. 86-105

               Attorney General           :

                                          :         MAY 19, 1987

              RODNEY O. LILYQUIST         :

            Deputy Attorney General       :


          ---------------------------------------------------------------

            THE HONORABLE MILTON MARKS, MEMBER, CALIFORNIA SENATE, has requested

an opinion on the following question:

            Are medical facilities, including hospitals, clinics and physicians'

offices, places where a blind person has a statutory right to be accompanied by

a guide dog? 


                                      CONCLUSION


            Medical facilities, including hospitals, clinics and physicians'

offices, are places where a blind person has a statutory right to be accompanied

by a guide dog to the extent of providing access equal to that of all or some

members of the general public.


                                       ANALYSIS

             Civil Code section 54.2, subdivision (a), 1/        provides:


            "Every totally or partially blind person, or deaf person, or

      person whose hearing is impaired, or physically handicapped person,

      shall have the right to be accompanied by a guide dog, signal dog,

      or service dog, especially trained for the purpose, in any of the

      places specified in Section 54.1 without being required to pay an

      extra charge for the guide dog, signal dog, or service dog; provided

      that he shall be liable for any damage done to the premises or

      facilities by such dog."


The "places specified in section          54.1"     cover   a   wide   range   of   public

accommodations and facilities:


            "Blind persons, visually handicapped persons, deaf persons,

      and other physically disabled persons shall be entitled to full and

      equal access, as other members of the general public, to

      accommodations, advantages, facilities, and privileges of all common

      carriers, airplanes, motor vehicles, railroad trains, motorbuses,

      streetcars, boats or any other public conveyances or modes of

      transportation, telephone facilities, hotels, lodging places, places




     1.   All references hereafter to the Civil Code are by section number

only. 

      of public accommodation, amusement or resort, and other places to

      which the general public is invited, subject only to the conditions

      and limitations established by law, or state or federal regulation,

      and applicable alike to all persons." (§ 54.1, subd. (a).)

            The question to be resolved is whether medical facilities, including

hospitals, clinics and physicians' offices, come within the terms of section 54.1

and thus are places where a blind person has a right under section 54.2 to be

accompanied by a guide dog.

            The places referred to in subdivision (a) of section 54.1 may be

categorized as follows: "All


            [1] common carriers, airplanes, motor vehicles, railroad trains,

motorbuses, streetcars, boats, or other public conveyances or modes of

transportation,


            [2] telephone facilities,

            [3] hotels, lodging places,


            [4] places of public accommodation, amusement, or resort,


            [5] and other places to which the general public is invited."

To the extent that "other members of the general public" have access to these

specified facilities, a blind person has a statutory right to be accompanied by

a guide dog   so as to have "full and equal access."      Consistent with this

provision is the limited exclusion in section 54.1 for areas restricted "alike

to all persons."


            If medical facilities are to be included within the places specified

in section 54.1, they must be either "places of public accommodation" or "places

to which the general public is invited." Neither of these terms is defined for

purposes of section 54.1. Both are somewhat ambiguous when standing alone. 


            In interpreting the language of sections 54.1 and 54.2, we may rely

upon several well-established principles of statutory construction.          The

fundamental rule to be applied is to "ascertain the intent of the Legislature so

as to effectuate the purpose of the law." (Select Base Materials v. Board of

Equal. (1959) 51 Cal. 2d 640, 645.) Moreover, "every statute should be construed

with reference to the whole system of law of which it is a part, so that all may

be harmonized and have effect." (Moore v. Panish (1982) 32 Cal. 3d 535, 541.)

Statutes relating to the same subject matter are to be read together insofar as

reasonably possible. (Fuentes v. Workers' Comp. Appeals Bd. (1976) 16 Cal. 3d 1,

6-7.) 


            Sections 54.1 and 54.2 were enacted in 1968 (Stats. 1968. ch. 461,

§ 1) as part of a legislative scheme (now §§ 54-55.1) giving various rights to

blind and other physically disabled persons. (See People ex rel. Deukmejian v.

CHE, Inc. (1983) 158 Cal. App. 3d 123, 131-132;Marsh v. Edwards Theatres Circuit,

Inc. (1976) 64 Cal. App. 3d 881, 886-887.) The basic statutory goal is to grant

disabled persons "the same right as the able-bodied to the full and free use of

. . . public places." (§ 54.)


            Along with sections 54-55.1, the Legislature has enacted statutory

schemes giving handicapped persons access to and use of public buildings

constructed with public funds (Gov. Code, §§ 4450-4458) and public buildings

constructed with private funds (Health & Saf. Code, §§ 19955-19959). Also to be

noted is the Unruh Civil Rights Act (§ 51), prohibiting all forms of arbitrary

discrimination by a business establishment. These various legislative schemes

have been construed together. (See People ex rel. Deukmejian v. CHE, Inc.,



                                         2.                               86-105

supra, 150 Cal. App. 3d 123, 131-135; Marsh v. Edwards Theatres Circuit, Inc.,

supra, 64 Cal. App. 3d 881, 887-890; 58 Ops.Cal.Atty.Gen. 512, 513-515 (1975); see

also Marina Point, Ltd. v. Wolfson (1982) 30 Cal. 3d 721, 731.) As stated in

People ex rel. Deukmejian v. CHE, Inc., supra, 150 Cal. App. 3d 123, 135: 

             "The prohibition against discrimination of the handicapped

      within Civil Code section 54 et seq., the enactment of Government

      Code section 4450 et seq. and section 19955 et seq., . . . reflect

      a legislative sensitivity to the hardships suffered by those

      afflicted with a wide range of physical disabilities. They are part

      of an expanding legislative effort to attain 'the commendable goal

      of total integration of handicapped persons into the mainstream of

      society . . .' ( In re Marriage of Carney, supra, 24 Cal. 3d 725,

      740.)    The Legislature has declared '[i]t is the policy of this

      state to encourage and enable disabled persons to participate fully

      in the social and economic life of the state. . . .' (Gov. Code, §

      19230, subd.(a).)     These legislative responses are designed to

      lessen their entire burden, by guaranteeing equal and full access to

      public    buildings,   facilities,  and   accommodations,    without

      jeopardizing their safety."


            With respect to public buildings constructed with private funds, the

Legislature has defined "public accommodations or facilities" as "a building,

structure, facility, complex, or improved area which is used by the general

public and shall include auditoriums, hospitals, theaters, restaurants, hotels,

motels, stadiums, and convention centers."     (Health & Saf. Code, § 19955.)

"Hospitals" is further defined in the same statute as "includ[ing], but is not

limited to, hospitals, nursing homes, and convalescent homes." This statutory

scheme also specifically covers "[a]ll . . . offices of physicians and surgeons

. . . ." (Health & Saf. Code, § 19955.5.)



            In 65 Ops.Cal.Atty.Gen. 72, 73-75 (1982), we examined the language

of Health and Safety Code section 19955, pointing out that hospitals have the

characteristic of "being public," being "generally available to the public," and

"made continuously available to the general public and whose economic viability

cannot survive without their being so available." 


            In O'Connor v. Village Green Owners Assn. (1983) 33 Cal. 3d 790, 796,

the Supreme Court observed that with respect to the Unruh Civil Rights Act,

hospitals "are clearly business establishments, to the extent that they employ

a vast array of persons, care for an extensive physical plant and charge

substantial fees to those who use the facilities." 


            We are not presented here, however, with whether a blind person has

a statutory right of access to medical facilities -- that is acknowledged. The

issue is whether such person, while in the facilities, has a statutory right to

be accompanied by a guide dog. 

            In Lyons v. Grether (Va. 1977) 239 S.E.2d 103, a blind

person filed suit against a physician who refused to treat her (she had an

appointment for the treatment of a specified infection) unless her guide dog was

removed from the waiting room of his medical office. The Virginia statute was

in all material respects identical to sections 54.1 and 54.2.         The court

concluded:

            "We are persuaded by plaintiff's argument as applied to the

      facts alleged in this case. It fairly appears from the face of the

      motion for judgment that defendant's office was a place to which

      certain members of the public were invited by prior appointment to

      receive certain treatment at certain scheduled hours. . . .



                                      3.                                 86-105

      Accordingly, . . . we hold that, under the facts alleged here,

      defendant's office was within the intendment of the White Cane Act

      . . . ." (Id.)


            We believe that medical facilities, including hospitals, clinics and

physician's offices, would normally be considered "places to which the general

public is invited" if not also "places of public accommodation." 2/ As we have

previously concluded and has been recognized by the courts, medical facilities

may generally be characterized as business establishments dependent upon members

of the public for their economic viability. The critical issue is whether all

or some members of the general public are invited to the facility for business,

professional, or other services. Another way of stating the issue is whether all

members of the general public are invited under all or some conditions. (See In

re Lundgren (1987) 189 Cal. App. 3d 381, 388.)

            For purposes of sections 54.1 and 54.2, it is irrelevant that some

groups of the general public are excluded from the facility. A claim that the

facility is unavailable to healthy persons would not, for example, render the

statutory scheme inapplicable. Similarly, the facility would not be exempt if

the invitation were extended only to those members of the general public who have

a particular disease or were referred to the facility by another physician. (See

Club Ramon, Inc. v. United States (4th Cir. 1961) 296 F.2d 837, 840; Lerner v.

Schectman (D.Minn. 1964) 228 F. Supp. 354, 355-358; Lerner v. Club Wander In, Inc.

(D.Mass. 1959) 174 F. Supp. 731, 732-733; 65 Ops.Cal.Atty.Gen. 106, 109-1l0

(1982).)


            In sum, medical facilities are normally made available to all or some

members of the general public for business and professional services. For these

reasons an able-bodied person may enter the facilities; under sections 54.1 and

54.2, a blind person may be accompanied by a guide dog within the facilities for

the same purposes. The legislation was intended to grant equality of right, and

we so construe it. 3/


            Not all parts of a medical facility, however, may be open to the

general public. (See People v. Brown (1979) 88 Cal. App. 3d 283, 290; People v.

Schad (1971) 21 Cal. App. 3d 201, 209; People v. Kemick (1971) 17 Cal. App. 3d 419,

421-422.) In Perino v. St. Vincent's Medical Center (Sup.Ct. 1986) 502 N.Y.S.2d
921, a New York trial court considered whether a blind person accompanied by a

guide dog could be denied access to a hospital delivery room when his wife gave

birth to their child. The New York statute was similar to sections 54.1 and

54.2, except that it apparently did not provide for "conditions and limitations

established by law, or state or federal regulation, and applicable alike to all

persons." The court concluded: 

            "A delivery room of a hospital, as well as the labor room and

      maternity ward, are not places to which the general public is

      normally invited or permitted, as those places are commonly

      perceived. Normally, they are restricted to the expectant mother



     2. While the term "places of public accommodation" has been found

applicable in a variety of contexts (see Roberts v. United States Jaycees

(1984) 468 U.S. 609, 615; United States v. Medical Society of South Carolina

(D. S.C. 1969) 298 F. Supp. 145, 152; Vidrich v. Vic Tanny Intern., Inc.

(1980) 102 Mich.App.230 [301 N.W.2d 482, 484]; 65 Ops.Cal.Atty.Gen. 72,

supra, 72-73), "other places to which the general public is invited" would

seemingly have an even broader meaning.


     3. As previously mentioned, hospitals, clinics, and physicians' offices

must be built so as to be accessible to handicapped persons (Health & Saf.

Code, §§ 19955, 19955.5); we do not believe that the Legislature intended for

something less "equal" with respect to blind persons with guide dogs. 


                                       4.                                 86-105

      and father and the attending physicians and nurses. They are not

      considered public places, not only because social custom and

      practice do not accept them as such, but also because reasonable

      health measures dictate that they not be open to the public.

      Ordinarily, labor, delivery, and nursery units of hospitals are

      closed units, and the hospital may set appropriate restrictions

      governing entry into these units. (10 N.Y.C.R.R. § 405.8(A)(4).)

      It cannot be [said] that the general public is normally or

      customarily invited or permitted to be present at or to view the

      delivery of a child at a hospital, surgery, or the like." (Id., at

      p. 922.)


Whether a blind person may be accompanied by a guide dog in a particular area of

a medical facility would depend upon the individual circumstances.

            Finally, we note the language of section 54.1 allowing restrictions

on access and use of public places where "established by law, or state or federal

regulation, and applicable alike to all persons."        The only reported case

discussing this limited exclusion is Marsh v. Edwards Theatres Circuit, Inc.,

supra, 64 Cal. App. 3d 881, 890-891, in which the Court of Appeal concluded that

local fire regulations applicable to all persons could form the basis for

excluding access to and use of public places by handicapped persons. 


             The Marsh court relied upon cases interpreting the Unruh Civil Rights

Act in reaching its conclusion. This legislative enactment is broadly worded but

allows the exclusion or denial of services where "conditioned or limited by law

or which is applicable alike to persons of every sex, color, race, religion,

ancestry, or national origin." Courts have upheld exclusions from this statutory

scheme where the particular person's conduct was objectionable (see Koire v.

Metro Car Wash (1985) 40 Cal. 3d 24, 30-32; O'Connor v. Village Green Owners

Assn., supra, 30 Cal. 3d 721, 741; In re Cox (1970) 3 Cal. 3d 205, 217) and in

unique situations involving peculiar types of facilities or services (see Koire

v. Metro Car Wash, supra, 40 Cal. 3d 24, 31 [suggesting that a child may be

excluded from an adult bookstore]; Wynn v. Monterey Club (1980) 111 Cal. App. 3d
789, 796-798 [compulsive gambler denied entrance to a gambling club]). Each

situation must be examined individually to determine the applicability of this

limited exception.


             In answer to the question presented, therefore, we conclude that

medical facilities, including hospitals, clinics and physicians' offices, are

places where a blind person has a statutory right to be accompanied by a guide

dog to the extent of providing access equal to that of all or some members of the

general public.


                                    * * * * *





                                       5.                                  86-105